Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 11/26/2019 in which claims 1-7 are pending and ready for examination.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the cited prior arts alone or in combination fail to disclose:
“(1) a current link-line power control target PTar[k] is determined based on an original link-line power PTLO[k] and an energy storage state SOCall[k-1] of the storage battery and the heat pump cluster at a last time point, and a link-line fluctuating power Pflu[k] is obtained based on PTar[k] in conjunction with the original link-line power PTLO[k], and the fluctuating power is then subjected to low-pass filtering before a smoothing task Pfl_HP[k] is pre-distributed to the heat pump cluster according to the energy storage states of the storage battery and the heat pump cluster; 
(2) the heat pump cluster start-stop control layer makes a heat pump cluster start-stop scheme, and a start-stop state si[k] of the heat pump cluster and a heat pump cluster start-stop smoothing component PHP_sw[k] are determined according to Pfl_HP[k], wherein i is a reference number of the heat pump; 
(3) a remaining fluctuating power Pflu_rem[k] is obtained based on the link-line fluctuating power Pflu[k] and the heat pump cluster start-stop smoothing component PHP_sw[k] , then HP_adj[k] with respect to a storage battery output optimization target based on Pflu_rem[k], then the heat pump cluster start- stop smoothing component PHP_sw[k] and the heat pump cluster power adjustment smoothing component PHP_adj[k] are combined and entered into the heat pump cluster to output a heat pump cluster smoothing component PHP_f[k]; 
(4) the storage battery simultaneously undertakes a smoothing task of the remaining fluctuating power, the heat pump cluster start-stop smoothing component PHP_sw[k] and the heat pump cluster power adjustment smoothing component PHP_adj[k] are combined and then further combined with the link-line fluctuating power Pflu[k] and then entered into the storage battery to output a storage battery smoothing component Pess[k] to complete the smoothing of the fluctuating power in the control cycle”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        December 21, 2021